Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 33, 37, 39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2015/0236203) in view of Yun et al. (US 2016/0240746, as disclose in previous Office Action).
As for claim 29 and 39, Oh et al. disclose in Fig. 14 and the related text an optoelectronic lighting device comprising: 

wherein the volume emitter LED chip 20 is or the plurality of volume emitter LED chips are directly arranged on a mounting (lower) face of an optical component 50 such that the second (upper) side of the substrate of the volume emitter LED chip 20 faces or the substrates of the plurality of volume emitter LED chips face the mounting (lower) face and the first (lower) side of the substrate faces away from the mounting (lower) face, 
in each case a cured frame 40 is formed from an optical material (¶0051), wherein the cured frame 40 is at least partly enclosing the volume emitter LED chip 20 or the plurality of volume emitter LED chips and contacting one or a plurality of side faces of the volume emitter LED chip 20 or the plurality of volume emitter LED chips, the cured frame comprising a curved section 40a/40b opposite the mounting (lower) face (fig. 14), and 
the cured frame 40 directly adjoins the one or the plurality of the side faces of the volume emitter LED chip 20 or the plurality of volume emitter LED chips, 3wherein a reflective material 30 is applied on a face of the curved section 40a/40b of the cured frame 40 facing away from the mounting (lower) face (fig. 14).  
Oh et al. did not clearly teach a semiconductor layer sequence comprising an active zone that generates electromagnetic radiation is arranged on the first side of the substrate and the mounting face of the optical component is flat.

Oh et al. and Yun et al. are analogous art because they both are directed light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. to include each volume emitter LED chip comprises a semiconductor layer sequence comprising an active zone that generates electromagnetic radiation is arranged on the first side of the substrate and the mounting face of the optical component is flat as taught by Yun et al. in order to provide light emission characteristics.
Oh et al. in view of Yun et al. teach the claimed invention structure therefore Oh et al. and Yun et al. teach the substrate is at least partly transmissive to the electromagnetic radiation generated by the active zone. 

As for claim 33, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 29, Oh et al. further disclose wherein the volume emitter LED chip 20 or the plurality of volume emitter LED chips each comprise a conversion layer (portion of 40 that forms between 50 and 20) arranged on the second side of the 

As for claim 37, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 29, Oh et al. further disclose wherein the optical material 50 comprises a phosphor (¶0033).  

As for claim 41, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 29, wherein the cured frame 40 mechanically contacts the one or the plurality of side faces (side faces of 20).  

As for claim 42, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 29, Oh et al. further disclose optoelectronic lighting device according to claim 29, wherein the curved section 40a/40b comprises a hyperbolic shape (fig. 14).  

As for claim 43, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 30, Oh et al. further wherein the reflective material 30 extends flush with the underside (lower surface of electrodes/pads of 20) of the volume emitter LED chip 20.  

As for claim 44, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 32, Oh et al. further disclose wherein the volume emitter LED 

As for claim 45, Oh et al. disclose in Fig. 14 and the related text an optoelectronic lighting device comprising: 
one or a plurality of volume emitter LED chips 20, wherein each volume emitter LED chip comprises a substrate (¶0041-0042) comprising a first side (lower side) and a second side (upper side) opposite the first side,  
wherein the volume emitter LED chip 20 is or the plurality of volume emitter LED chips are directly arranged on a mounting (lower) face of an optical component 50 such that the second side of the substrate of the volume emitter LED chip 20 faces or the substrates of the plurality of volume emitter LED chips face the mounting (lower) face and the first (lower) side of the substrate faces away from the mounting face (fig. 14), 
in each case a cured frame 40 is formed from an optical material (¶0051), wherein the cured frame 40 is at least partly enclosing the volume emitter LED chip 20 or the plurality of volume emitter LED chips and contacting one or a plurality of side faces of the volume emitter LED chip 20 or the plurality of volume emitter LED chips, the cured frame comprising a curved section 40a/40b opposite the mounting (lower) face, and 
a reflective material 30 is arranged on a face of the curved section 40a/40b of the cured frame facing away from the mounting face (fig. 14).

Yun et al. teach in Figs. 1-3 and the related text a LED chip 20 comprises a semiconductor layer sequence S comprising an active zone 25 that generates electromagnetic radiation is arranged on a first side of the substrate 21.
Oh et al. and Yun et al. are analogous art because they both are directed light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. to include each volume emitter LED chip comprises a semiconductor layer sequence comprising an active zone that generates electromagnetic radiation is arranged on the first side of the substrate as taught by Yun et al. in order to provide light emission characteristics.
Oh et al. in view of Yun et al. teach the claimed invention structure therefore Oh et al. and Yun et al. teach the substrate is at least partly transmissive to the electromagnetic radiation generated by the active zone.  

As for claim 46, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 45, Oh et al. further disclose wherein the volume emitter LED chip or the plurality of volume emitter LED chips each comprise a conversion layer (portion of 40 that forms between elements 20 and 50) arranged on the second (upper) .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Yun et al and further in view of Lowes et al. (US 2013/0328073, as disclosed in previous Office Action).
As for claim 32, Oh et al. and Yun et al. disclose the optoelectronic lighting device according to claim 29, except the optical component is configured in a cuboid shape. 
Lowes et al. teach in Figs. 4-7 and the related text the optical component 58 is configured in cuboid shape.
Oh et al., Yun et al. and Lowes et al. are analogous art because they both are directed light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. in view of Yun et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined device to include the optical component 58 is configured in cuboid shape as taught by Lowes et al., in order to provide environmental and mechanical protection (Lowes et al. ¶0096)   
Furthermore, the change in shape of the cuboid shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the optical component was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 02/11/2021, with respect to the rejection(s) of claim(s) above under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh et al. and Yun et al. (as seen in the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811